     Case 3:17-cr-00016 Document 40 Filed on 11/26/18 in TXSD Page 1 of 14




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OFTEXAS
                                   GALVESTON DIVISION

 UNITED STATES OFAMERICA                           §
                                                   §
         v.                                        §    CRIMINAL NO. 3:17-cr-16
                                                   §
 _CHARLIE JAMES JONES,                             §
           · Defendant.                            §.

                                       PLEA AGREEMENT·

        The United States of America, by and through Ryan K. Patrick, United States Attorney

 for the Southern District of Texas, and Sherri L. Zack, Assistant United States Attorney, and the

 defendant, Charlie. James Jones ("Defendant"), and Defendant's counsel, pursuant to Rule

 ll(c)(1)(A) of. the Federal Rules of Criminal     Procedure~   state .that they have entered into an

 agreement, the terms and conditions of which are as follows:

                                      Defendant's Agreement

        1. Defendant agrees to plead guilty to Count 3 of the Indictment. Count 3 charges

 Defendant.with Sex Trafficking of Minors, in violation ofTitle 18, United States Code, Section

 1591 (a)(1) and (2) and· (b)(2). Defendant, by entering this plea, agrees that he is waiving any right

 to have the facts that the law makes essential to the punishment either charged in the indictment,

 or proved to a jury or proven beyond a reasonable doubt. .

                                         Punishment Range

        2. The statutory maximum penalty for each violation of Title. 18, United States Code,·

Section 1591(a)(1) and (2) and (b)(2), is imprisonment of not less than 10 years and not more than

Life and a fine of not more than $250,000. Additionally, Defendant may receive a terril of

 supervised release after imprisonment of at least 5 years and up to. Life. See Title 18, United

. States. Code, sections 3559(a)(1), and 3583(b)(2). Defendant acknowledges and understands that
    Case 3:17-cr-00016 Document 40 Filed on 11/26/18 in TXSD Page 2 of 14




 if he should
        .     violate the conditions of any period of supervised . release which may. be imposed as

 part of his sentence, then Defendant may be imprisoned for up to Life years, without credit for

 time already served on the term of supervised release prior to such violation. See Title 18, United
            .                                               I                                             .

 Stated Code, sections 3559(a)(l), and 3583(e)(3) and (k). Defendant understands that he cannot

 have the imposition or execution of the sentence suspended, nor is he eligible for parole.

                                  Mandatory Special Assessment

        3. Pursuant to Ti~le 18, United States Code, section 3013(a)(2)(A), immediately after

 sentencing, Defendant will pay to the Clerk of the United States District Court a speciai assessment

 in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by

 cashier's check or money order, payable to the Clerk of the United States District Court, c/o District

 Clerk's Office, P.O. Box 61010,Houston, Texas 77208, Attention: Finance.

        4. Pursuant to Title 18, United States Code, Section 3014(a)(3), if the court determines

 that the Defendant is a non-indigent person, the Defendant willpar to the Clerk ofthe United

 State·s District Court a special assessment in the amount of five thousand dollars ($5000.00) per

 count of conviction. The payment will be by cashier's check or money order, payable to the

. Clerk ofthe United States District Court, c/o District clerk's Office, P.O. Box 61010, Houston,

TX 77208, ~ttention: Finance.

                                   Immigration Consequences

        5. · Defendant recognizes that pleading guilty may have consequences with respect to

his/her immigration status. Defendant understands that if he/she is not a citizen of the United

States, by pleading guilty he/she may be.removed from the United States, denied citizenship, and

denied admission to the United States in the future.        Defendant understands that if he is a


                                                  2
    Case 3:17-cr-00016 Document 40 Filed on 11/26/18 in TXSD Page 3 of 14




 naturalized United States citizen, pleading guilty may result in immigration consequences, such as

 denaturalization and potential deportation or removal from the United States.          Defendant's

 attorney has advised Defendant of the       potenti~l   immigration consequences resulting from

 Defendant's plea of guilo/, and Defendant affirms that he/she wants to plead guilty regardless of

 any immigration consequences that may result from the guilty plea and conviction.


                            Waiver of Appeal and Collateral Review

        6. Defendant is aware that Title 28, United States Code, section 1291, and Title 18, United

 States Code, section 3742, afford a defendant the right to appeal the conviction ~nd sentence

 imposed. Defendant is also aware that Title 28, United S~ates Code, section 2255, affords the right

 to contest or "collaterally attack" a conviction or sentence after the judgment of conviction and

 sentence has become fmal. Defendant knowingly and voluntarily waives the right to appeal or

 "collaterally attack'; the conviction and sentence, except that Defendant does not waive the right

to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on

 collateral review in a motion under Title 28, United States Code, section 2255. Defendant's

knowing and voluntary waiver of the right to appeal or collaterally attack the conviction and

. sentence includes waiving the right to raise on appeal or on collateral review any argument that ·.

(1) the statute(s) to which the defendant is pleading guilty is unconstitutional and (2) the admitted

conduct do.es not fall within the scope of the statute(s). In the event Defendant files a notice of

appeal following the imposition. of the sentence or later collaterally attacks his conviction or

sentence, the United States will assert its rights under this agreement and seek specific performance

of these waivers.



                                                 3
   Case 3:17-cr-00016 Document 40 Filed on 11/26/18 in TXSD Page 4 of 14




       7. In agreeing to these waivers, Defendant is aware that a sentence has not yet been

determined by the Court. Defendant is also aware that any estimate of the possible sentencing

range under the sentencing guidelines that he/she may have received from his/her ·counsel, the

United States or the Probation Office, is a prediction and not a promise, did not induce his/her

guilty plea, and is not binding on the United States, the Probation Orfice or the Court. The United

States does not make any promise or representation concerning what sentence the defendant will

receive. Defendant further understands and agrees that the United States Sentencing Guidelines

are "effectively advisory" to the. Court. See United States v. Booker, 543 U.S. 220 (2005).

Accordingly, Defendant understands that, although the Court must consult the Sentencing

Guidelines and must take them    in~o   account when sentencing Defendant, the Court is not bound ·

to .follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.

       8. Defendant understands and agrees that each and all waivers contained in the Agreement

are made in exchange for the conce·ssions made by the United States in this plea agreement.

                                 The United States' Agreements

      · 9. The United States agrees to each ofthe following:

       (a)     If Defendant pleads guilty to Count 3 of the indictment and persists in that
       plea through sentencing, and if the Court accepts this plea agreement, the United
       States will move to dismiss any remaining counts of the indictment at the time of
       sentencing;

     . (b)      If the Court determines that Defendant qualifies for an adjustment under
        section 3El.l(a) ofthe United States Sentencing Guidelines, and the offense level
        prior to operation of section 3El.l(a) is 16 or greater, the United States will move
        under section 3El.l(b) for an additional one-level reduction because Defendant
       timely notified authorities of his or her intent to plead guilty, thereby permitting the
        United States to avoid preparing for trial and permittmg the United States and the
     .. Court to allocate. their repources more efficiently.



                                                  4
     Case 3:17-cr-00016 Document 40 Filed on 11/26/18 in TXSD Page 5 of 14




                      Agreement Binding- Southern District of Texas Only '

         10. The United States Attorney's Office for the Southern District of Texas agrees that it-·

 will not further criminally prosecute· ·D_efendant in the Southern District of Texas for offenses

· arising from conduct charged in the indict:inent. ·This plea agreement binds only the United States

 Attorney's Office for the Southern District of Texas and Defendant. It does not bind any other

 United States Attorney's Office. .The United States.Attorney's Office for the Southern District of

 Texas will bring this plea agreement and the full extent ofDefendant's cooperation to the attention

 of other prosecuting offices, if requested.

                               United States' Non-Waiver of Appeal

        11. The United States reserves the right to carry out its responsibilities under guidelines

 sentencing. Specifically, the United States reserves the :~;ight:

        (a)     to bring its version of the facts of this case, including its evidence file and
        any investigative files, to the attention of the Probation Office in connection with
        that office's preparation of a presentence report;

        (b)     to set forth or dispute sentencing factors or facts material to sentencing;

        (c)    to s~ek resolution of such factors or facts in conference with Defendant's
        counsel and the Probation Office;

        (d)     to file· a pleading relating to these issues, in accordance with section 6A1.2
        of the United States Sentencing Guidelines and Title 18, United States Code,
        section 3553(a); and

        (e)     to appeal the sentence imposed or the ~anner in which it was determined. ·




                                                  5
   Case 3:17-cr-00016 Document 40 Filed on 11/26/18 in TXSD Page 6 of 14




                                     Sentence Determination

        12. Defendant is aware that the sentence will be imposed after consideration of the United

States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the

provisions ofTitle 18, United States Code, section 3553(a). Defendant nonetheless acknowledges

and agrees that the Court has authority to impose any sentence up to and including the statutory

maximum set for the offense(s) to which Defendant pleads guilty, and that the sentence to be
                .                    .           .                                             .      ·.
imposeq is within the sole discretion of the sentencing judge after the Court has consulted the

applicable Sentencing Guidelines. Defendant understands and agrees that the parties' positions

regarding the application of the Sentencing Guidelines do not bind the Court and that the sentence

imposed is within the discretion of the sentencing judge. If the Court should impose any sentence

up· to the maximum established by statute, or should the CourJ: order. any or all of the sentences

imposed to run consecutively, J)efendant cannot, for that reason alone, withdraw a guilty plea, and

will remain bound to fulfill all ofthe obligations under this plea agreement.

                                         Rights at Trial

       13: Defendant understands that by entering into this- agreement, he surrenders certain

rights as provided .in this plea agreement._ Defendant understands that the rights of a defendant

include-the following:

       (a)    IfDefendant persisted in a plea of not guilty to the charges, defendant would
       have the. right to a speedy jury trial with the assistance of counsel. The trial may·
       be conducted by a judge sitting without a jury ifDefendant, the United States, and
       the court all agree.

       (b)    At a trial, the United States would be required to present witnesses and other
       evidence against Defendant. Defendant would have the opportunity to confront
       those witnesses and his attorney would be allowed to cross-examine them. In tum,
       Defendant could, but would not be required to, .present witnesses and other
       evidence on his own behalf. If the witnesses for Defendant would not appear

                                                6
   Case 3:17-cr-00016 Document 40 Filed on 11/26/18 in TXSD Page 7 of 14




        voluntarily, he could require their attendance through the subpoena power of the
        court; and

        (c)     At a trial, pefendant could rely on a privilege against self-incrimination and
        decline to testify, and no inference of guilt could be drawn from such refusal to
        testify. However, if Defendant desired to do so, he/she could testify on his/her
        own behalf.                                                                     ·

                                  Factual Basis for Guilty Plea

        14. Defendant is pleading guilty because he is .in fact guilty of the charges contained in ,

Count(s) 3 of the indictment. If this case were to proceed to trial, the United States could prove

each element of the offense beyond a reasonable doubt. The following facts, among other~ would

be offered to establish Defendant's guilt:

    On 1/9/2016,Brazoria County Sheriff's Office (BCSO) was made aware ofan individual

who became known to law enforcement as CHARLIE JAMES JONES, who was causing minors

to prostitute for him within the Southern District of Texas.


       SA Arthur spoke with FBI SA Richard Rennison and reviewe~ reports written by SA

Rennison. SA Rennison interviewed a minor female who became known as Minor Victim 3

(MV3), a 16 year old female, (DOB 3/15/99) concerning her being prostituted by JONES. MV3            '

told SA Rennison that she knew JONES' girlfriend, Minor Victim 4 (MV4), a 17 year old female

(DOB 6/23/98). MV3 told SA Rennison around Thanksgiving of2015, JONES, MV4, and

MV3 were goingto go to a club. According to MV3, JONES told MV4 and MV3 that they had

to make money first, so they went to a hotel in Angleton, Texas, where they engaged in

commercial sex acts for JONES.     JONE~     took photos ofMV4 and MV3 in thong panties and.

posted their pictures on Backpage.com. After doing several commercial sex acts for JONES;

MV3 told JONES she was ready to go to the club. JONES became violent and grabbed MV4

                                                 7
   Case 3:17-cr-00016 Document 40 Filed on 11/26/18 in TXSD Page 8 of 14




and told her she had to stay and work. MV3 gave half of the money she made that night to

JONES, and did not perform any more commercial sex acts that day. MV3 stated that in total,

she worked approximately 7 _, 8 weekends for JONES, with each weekend consisting of

numerous commercial sex acts. MV3 stated that JONES was violent with her on many

occasions. MV3 said that JONES would grab h~r by hel throat and pull her hair when he

wanted to have sex with her. MV3 said she never wanted to have sex with him, but she would

just so he would leave her alone. JONES was aware that MV3 was "!Jnder the age of 18.


        Jones used the internet, a means and facility of interstate commerce to advertise the

victims for commercial sex. Further, he utilized or attempted to utilize hotels which are also a
                                                                                                         '.
                                                                                                         '
means and facility of interstate and foreign commerce. Lastly, Jones communicated with his
                                                                                                     .   '
victims via social media and via cellphone all of which use means and facilities of interstate or

foreign commerce to link persons to one another.


                                   Breach of Plea Agreement

        15. If Defendant should fail in any way to fulfill completely all of the obligations under
                                                                                                         '
this plea agreement, the United States will be released from its obligations under the plea . /

agreement, and Defendant's plea and sentence will stand.        If at any_ time Defendant retains,

conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly

withholds evidence or is otherwise not completely truthful with the United States, then the United :

States may move the Court to set aside the guilty plea and reinstate prosecution. Any information

and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea

agreement, and all leads derived therefrom, will be used .against "defendant in any prosecution.



                                                 8
     Case 3:17-cr-00016 Document 40 Filed on 11/26/18 in TXSD Page 9 of 14




                          Restitution, Forfeiture, and Fines - Generally
                                                      .                  .
         16. This Plea Agreement is being entered into by the ·United States on the basis of

 Defendant's express·representation that he will make a full and complete disclosure of all assets

 over which he exercises direct or inqirect control, or in which he has any financial interest.

 Defendant agrees not to· dispose
                              .
                                  of any assets ur take any action that would effect
                                                                                 .
                                                                                     a transfer of

 property in which he has an interest, unless Defendant obtains the prior written permission of the

 United States.

         17. Defendant agrees to make complete financial disclosure by truthfully executing a

 sworn financial statement (Form OBD-500. or similar form) within 14 days of signing this plea

 agreement. Defendant agrees to authorize the release of all financial iriformation requested by
                                                                                                           I

 the United States, including, but not limited to, executing authorization forms pe111;1itting the : .

 United States to obtain tax information, bank account records, credit histories, and social security

 information. Defendant agrees to discuss and answer any questions by the United States relating

to Defendant's complete financial disclosure.

        18. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to

, the United States and. to assist fully in the collection of restitution and fines, including, but not

limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to

facts regarding the transfer of title and the basis _for the forfeiture, and signing any other documents

necessary to effectuat~ such transfer. Defendant also agrees to direct any banks which have

custody of his assets to deliver all funds and records of such assets to the United States.




                                                  9
   Case 3:17-cr-00016 Document 40 Filed on 11/26/18 in TXSD Page 10 of 14




        19. ·Defendant understands that forfeiture, restitution, and fines are separate components

of sentencing and are separate obligations.

                                              Restitution

        20. Defendant agrees to pay full restitution to the victim(s) regardless of the count(s) of

conviction. Defendant understands and agrees that the Court will determine· the amount of

restitution to fully compensate the victim(s). _Defendant agrees that restitution imposed by the ·

Court will be due and payable immediately and that Defendant will not attempt to avoid or delay

payment. Subject to the provisions of paragraph 7 above, Defendant waives the right to .challenge

in any manner, including by direct appeal or in a collateral proceeding, the restitution order

imposed by the Court

                                              Forfeiture

       21. Defendant stipulates and agrees that the property listed in the Indictment's Notice of

Forfeiture (and in any supplemental Notices) is subject to forfeiture, and Defendant agrees to the

forfeiture of that property.

        22. Defendant stipulates and agrees that Defendant obtained at least$ 10~000.00 from the

criminal offenses as specified in Count 3 of the criminal in?ictiment an~ that the factual basis for·

her guilty. plea supports the forfeiture of$ 10,000.00. · Defendant stipulates and admits that one or

more ofthe conditions set forth in Title 21, United States Code, section 853(p), exists. Defendant

agrees to forfeit any ofDefendant's property in substitution, up to a total forfeiture of$ 10,000.00.

Defendant agrees to the imposition of a personal money judgnl.ent in that amount

       23. Defendant agrees to waive any and all interest in any asset which is the subject of a

related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.


                                                 10
    Case 3:17-cr-00016 Document 40 Filed on 11/26/18 in TXSD Page 11 of 14




         24.   Defendant consents to the order of forfeiture becoming final as to Defen.dant

 immediately following this guiltY plea,· pursuant to Federal Rule. of Criminal Procedure

 32:2(b)(4)(A).

        25. · Subject to the provisions of paragraph 7 above, Defendant waives the right to

 challenge the forfeiture of property in any manner, including by direct appeal or in a collateral

 proceeding.

                                                Fines



        26. Defendant understands that under the Sentencing Guidelines the Court is permitted to

. order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any

 imprisonment or term of supervised release, if any.· Defendant agrees that any fine imposed by

 the Court will be due and payable immediately, and Defendant wiil not attempt to avoid or delay

 payment. Subject to the provisions of paragraph 6 above, Defendant waives the right to challenge

 the fine in any manner, including by direct appeal or in a collateral proceeding.




                                       Complete Agreement

        27. This written plea agreement, consisting of 14 pages, inelucj.ing the attached addendum

 of Defendant and his/her attorney, constitutes the complete plea agreement between the United

 States, Defendant, and Defendant's counsel.    No promises or representations have been made by
the United States except as set forth in writing in this plea agreement. Defendant acknowledges




                                                 11
   Case 3:17-cr-00016 Document 40 Filed on 11/26/18 in TXSD Page 12 of 14




·that no threats have been made against hillJher and that he/she is plead_ing guilty freely and

voluntarily because he is guilty.

       28. Any modification of this plea agreement must be iri yvriting and signed by all parties.




       Subscribed and sworn to before me on    4/tO ve mher 2.k                    ·,20.1£J

                                            DAVID J. BRADLEY, Clerk
                                            UNITED STATES DISTRJCT CLERK


                                    By:      Le4~)ol·~~
                                            Deputy United States District Clerk

APPROVED:

       Ryan ;K.. Patrick
       United States Attorney


By:   /~·if                                         ·i~
       Sherri L. Zack                              L. Jeth Jones~
                                                                ....- - -
       Assistant United Sta s     omey             Attorney for Defendant
       Southern District of Texas




                                              12
   Case 3:17-cr-00016 Document 40 Filed on 11/26/18 in TXSD Page 13 of 14




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 GALVESTON DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
       v.                                        §    CRIMINAL NO. 3:17-cr-16
                                                 §
CHARLIE JAMES JONES,                             §
          Defendant.                             §



                            PLEA AGREEMENT-: ADDENDUM




       I have fully explained to Defendant his/her rights with respect to the pending indictillent. I

have reviewed the provisions ofthe United States. Sentencing Commission's
                                                                '
                                                                          Guidelines Manual

and Policy Statements and I have fully and carefully explained to Defendant the provisions of .

those Guidelmes which may apply in this case. I have also explained to Defendant that the

Syntencing Guidelines are only advisory and the court may sentence Defendant up to the maximum

allowed by statute per count of convictio·n. Further, I have carefully reviewed every part of this

plea agreement. with Defendant To my knowledge, Defendant's decision to enter into this

agreement is an informed and voluntary one.

      L.Qs=:d
Attorney for Defendant                               Date



       I have consulted with my attorney and fully understand all my rights with respect to the
                                                13
  Case 3:17-cr-00016 Document 40 Filed on 11/26/18 in TXSD Page 14 of 14




indiCtment pending aga,inst me. My attorney has fully ex.P,lained, and I understand, all my rights

with respect to the provisions of the United States Sentencing Commission's Guidelines Manual ·

which may apply in my case. I have read and carefully reviewed every part of this plea agreement
                                                                            '
with my attorney. I understand this agreement and I voluntarily agree to its terms.



~endantc~
        ~ ~                                         Date




                                              14
